DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 128.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4-8, and 12 are objected to because of the following informalities:  
Instances of ‘2-D’ and ‘3-D’ and ‘2D’ and ‘3D’ are used throughout the claims. Applicant is advised to keep the notation consistent for clarity.
Instances of ‘sub-set’ and ‘subset’ are used throughout the claims. Applicant is advised to keep the spelling consistent for clarity.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 8, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “dynamically determining the predetermined number…”. Examiner is not aware of an accepted definition of ‘dynamically determining’ in the art, and the applicant’s specification lacks further elaboration as to how it differs from simply ‘determining’. Further, the specification lacks definition of the term ‘dynamically determining’ but for a nearly identical rendering of the claim in paragraph [0032] (paragraphs as numbered in applicant’s pre-grant publication US 2019/0271771).  Claim 3 further recites “dynamically determining the predetermined number based on a predetermined tradeoff between positioning accuracy and 
Claim 8 recites “wherein the subset includes sparse cuts of the 3-D navigation image data utilizing constraints imposed by an interaction of a geometry of the ultrasound probe with an object being scanned…” However, appropriate written description is absent in the specification, as its disclosure in [0035] is merely a similar rendering of the claim language. There is no description as to how subset ‘utilizes’ constraints to include sparse cuts of 3-D navigation image.  The nature of the specific constraints is not self-evident and requires detailed disclosure. Therefore, applicant lacks written description as to how to utilize the constraint to determine inclusion of sparse cuts in the subset because no additional information on the ‘utilization’ is provided. 
Claim 11 recites “performing an internal check for a consistency of positioning”, however, no information is provided elsewhere in the claim or in the specification as to how the “consistency of positioning” is determined.  Applicant merely provides a similar rending of the claim in paragraph [0040]. The nature of the ‘internal check’ is not self-evident and requires detailed disclosure. Therefore, applicant lacks written description as to how to perform the ‘internal check’ because no additional information on the “consistency of positioning” is provided. Claims 12 and 13 are rejected under 112(a) by virtue of their dependency on claim 11. 
used to check the first plane” without appropriate written description in the specification (non-detailed rendering of claim language in [0040]). There is no description as to how one plane is used to ‘check’ the first plane. The nature of the ‘use’ is not self-evident and requires detailed disclosure. Therefore, applicant lacks written description as to how to use one plane to check the other because no additional information on the ‘use’ is provided. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8, and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the segmenting of the one or more anatomical features is based on a predetermined number of anatomical structures to segment, prior qualitative results, a data rate and a speed of motion.” It is unclear whether the bolded text of a ‘predetermined number’ 
Claim 3 recites “dynamically determining the predetermined number…” However, it is unclear what is meant by ‘dynamically determining’, nor how it differs from simply ‘determining’. Examiner is not aware of an accepted definition of ‘dynamically determining’ in the art, and the applicant’s specification lacks further elaboration. For the purposes of examination, the claim is interpreted as simply “determining the predetermined number…” Further, it is unclear what ‘positioning accuracy’ is referring to relative to its parent claims (claims 2 and 1) or what information is being updated in the image. For these reasons, the claim is indefinite. 
Claim 4 recites the limitation "3D reference image data" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “3D reference image data” is different from the 3D navigation image data that is segmented in claim 1 and how they would differ. The lack of use of an article such as ‘a’ or ‘the’ are absent preceding the term, further confuses the intended interpretation of this element. For these reasons, the claim is indefinite. 
Claim 6 recites the limitation "the subset of planar cuts" in the second line.  There is insufficient antecedent basis for this limitation in the claim for ‘planar cuts’, let alone a “subset of planar cuts”. It is unclear whether the applicant intends for this “subset of planar cuts” to be interpreted as “the sub-set of 2-D slices” in claim 1. For this reason, the claim is indefinite. 
Regarding claim 8, the terms "sparse" and “dense” are relative terms which renders the claim indefinite.  The terms "sparse cuts" and “dense cuts” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is not clear what information is encompassed by the term ‘constraint’, so it is unclear how the subset is determined.  For the purposes of examination, the claim is interpreted as reducing the number of slices for volumetric scanning and subsequent increasing of the number of slices for volumetric scanning, wherein the number of cuts in the sparse cuts subset is smaller than the number of cuts in the dense cut subset. 
Claim 11 recites “performing an internal check for a consistency of positioning.” However, it is unclear what is meant by the term ‘internal’ as it is not linked to any structural element, nor what information is being ‘checked’ and how. Further, it is unclear what is being internally checked for consistency of positioning. Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the claim as it is unclear how the ‘internal check’ is being performed and on what element of claim 1.  For these reasons, the claim is indefinite. Claims 12 and 13 are rejected under 112(b) by virtue of their dependency on claim 11.
Further, claim 12 recites the limitation “planar cuts” in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim as the claims on which it depends (claims 11 and 1) do not recite “planar cuts”. Claim 12 further recites “one or more different subsets of intersections”, but it is unclear from the claim language and the specification the subsets of intersections are related to the other subsets of previous claims (e.g., “subset of planar 
Claim 13 is further rejected for reciting “wherein when data are collected from two planes, one of the planes is used to check the first plane”, as it is unclear what information constitutes the ‘check’ and how it is being performed. For this reason claim, the claim is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufour et al. (WO 2015/193441, of which US 2017/0196540 is relied upon for citation purposes as a US equivalent). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
With respect to claim 1, Dufour teaches a method (Fig. 8 and associated text in paragraphs [0068]-[0073]), comprising: 
obtaining a real-time 2-D B-mode image of anatomy of interest in a region of interest, wherein the real-time 2-D B-mode image is generated with ultrasound echoes sensed by transducer elements of a transducer array: In Fig. 8, Dufour teaches “at step 68, the ultrasound probe 14 acquires the ultrasound image data 46” ([0070]). It is defined in the reference that the acquires the ultrasound image data” (emphasis added) inherently suggests in is acquired in real-time. Further, the probe 14 of Dufour has “at least one transducer array including a multitude of transducer elements for transmitting and receiving ultrasound waves” ([0046]), wherein receiving ultrasound waves necessarily represents echoed waves reflected from the anatomy of interest. Fig. 4a also illustrates a real-time 2-D B-mode image 46. 
Dufour further teaches segmenting one or more anatomical features from the real-time 2-D B-mode image in step 70 of Fig. 8 and as described in [0070]: “acquired ultrasound image data 46 is segmented at step 70 in order to determine the anatomical features 48 within the ultrasound image data 46.” Fig. 4a further illustrates the segmentation “in order to identify the vessels 48 as the anatomical features” ([0060]).
Dufour further teaches obtaining 2-D slices of anatomically segmented 3-D navigation image data for the same region of interest in steps 62 and 64 of Fig. 8: Addressing the obtaining 2-D slices of segmented 3-D navigation image data, “the method 60 starts with receiving the 3D medical image data 40 as shown at step 62 followed by the segmentation of the 3D medical image data 40 as shown at step 64” ([0069]), wherein “Fig. 2 shows three different two-dimensional slices of three-dimensional medical image data including segmented organs which are segmented by means of the segmentation unit 24” ([0051]). Further, “in Fig. 4a, b an ultrasound image and an image of the three-dimensional medical image data 40 of the same portion of the liver is schematically shown” ([0058]), to read on the same region of interest as for the real-time 2-D B-mode image.
matching the real-time 2-D B-mode image to at least a sub-set of the 2-D slices based on the segmented anatomical features and identifying a 2-D slice of the anatomically segmented 3-D navigation image data that matches the real-time 2-D B-mode image based on the matching in step 72 of Fig. 8 and the corresponding text in [0071]: “At step 72, the position determining unit 26 is calibrated on the basis of the segmentation data 40, the ultrasound image data 46 and the position of the ultrasound probe 14 determined by the position determining unit 26.” Stated differently, step 72 combines the segmented 3D medical image data, which is inherently composed of segmented 2D slices, and the segmented 2D ultrasound image data, along with initial position information of the ultrasound probe 14. It is further disclosed in [0059] that “certain anatomical features like vessels are identified in ultrasound image data 46 shown in Fig. 4a and in the 3D medical image data 40 shown in Fig. 4b by means of segmentation so that the position of the ultrasound probe 14 with respect to the anatomical objects in the segmentation data 42 can be determined and used for the calibration of the position determining unit 26.” This evidence encompasses comparing and matching the segmented 2D ultrasound image with the appropriate segmented 3D medical image data 2D slice to enable the position determining unit 26 to determine the position of the probe. In other words, the ‘term’ calibration as used in the reference encompasses matching the segmented 2D images and the segmented 2D slices from segmented 3D image data of the same anatomy of interest. 
Dufour further teaches identifying at least one of a location and an orientation of the transducer array relative to the anatomy based on the match in [0060]: “The image data 40, 46 are both segmented in order to identify the vessels 48 as the anatomical features. During the segmentation center lines 50, 52 of the vessels 48 in the ultrasound image data 46 and the 3D medical image data 40 are extracted and used for the respective correlation. On the basis of the 
As best understood by claim 2 (see 112(b) analysis above), Dufour further teaches wherein the segmenting of the one or more anatomical features is based on at least one of a predetermined number of anatomical structures to segment, prior quantitative results, a data rate and a speed of motion (underlined text taught). Segmenting the one or more anatomical features in an image inherently includes basing it on a predetermined number of anatomical structures to segment. The term ‘predetermined’ in this particular claim is interpreted as having knowledge of the anatomical features to be segmented, which inherently determines the number of anatomical features to segment. Therefore, the evidence conveyed above in claim 1 for step 70 ([0070]) teaches segmenting the anatomical features is performed based on the number of anatomic features selected for segmentation in the image. Since the claim recites segmenting based on a number of elements in alternative form, evidence for only one of the elements in the list (i.e., predetermined number of anatomical structures to segment) is required for rejection.
Regarding claim 4, Dufour further teaches wherein the segmenting of the one or more anatomical features is based on knowledge of relative locations and boundaries of segmented anatomic structures in 3D reference image data. The broadest reasonable interpretation of the claim element, based on knowledge of relative locations and boundaries of segmented anatomic structures in 3D reference image data, encompasses the a priori knowledge of anatomical structures and their positions relative to each other, which is well known in the art of ultrasound imaging as state in [0053]: “since the shape and the position of the organs within the patient's knowledge of relative locations and boundaries of segmented anatomic structures in 3D reference image data.
	With regard to claim 5, Dufour teaches wherein the segmented anatomy in the anatomically segmented 3-D navigation image data is based on segmentable anatomy within the real-time 2D ultrasound plane in [0060]: “As shown in FIG. 4a and b , vessels 48 of the liver are identified in the ultrasound image data 46 and the 3D medical image data 40 as the anatomical features and used for the calibration of the positioning unit 26. The image data 40, 46 are both segmented in order to identify the vessels 48 as the anatomical features.” Since matching takes place between the real-time 2-D B-mode ultrasound images and 3-D navigation image data in order to determine the location of the probe, it is inherent that the “ultrasound image and…image of the three-dimensional medical image data 40 of the same portion of the liver” ([0058]) would be segmentable based on the same anatomy imaged.
  	Regarding claim 7, Dufour further teaches wherein the subset is defined from knowledge of where the ultrasound probe is in relation to the scanned volume and an orientation of the image plane at step 66 of Fig. 8 and [0070]: “the position of the ultrasound probe 14 is determined by the position determining unit 26 as shown at step 66.” It is inherent to ultrasound a priori knowledge of the position of the ultrasound probe that is placed relative to the scanned volume. Further, the obtained images from the probe at that position inherently make up the subset of 2-D slices of the scanned volume and their orientation. Further, Dufour states that “In Fig. 3b , the relative position of the ultrasound probe 14 with respect to the organs in the segmentation data 42 is schematically shown... On the basis of the known position of the ultrasound probe 14 with respect to the anatomical objects in the field of view 44 of the ultrasound probe 14 can be easily identified with a high reliability” ([0056]). Finally, the broadest reasonable interpretation of orientation include the relative position of an object, which encompasses a priori position of the ultrasound probe in relation to the scanned volume.
	With regard to claim 9, Dufour further teaches wherein the matching is based on one or more of a normalized zero-shift cross-correlation, mutual information and cross-correlation in [0060]: “During the segmentation center lines 50, 52 of the vessels 48 in the ultrasound image data 46 and the 3D medical image data 40 are extracted and used for the respective correlation. On the basis of the so extracted center lines 50, 52 a correlation of the vessels 48 in the different images can be performed with high precision and high reliability.” In other words, the matching is based on mutual information (i.e., the segmented vessels in the ultrasound image data 46 and 3D medical image data 40) as well as based on a correlation of the segmented information. 
	In regard to claim 10, Dufour further teaches excluding one or more of the segmented one or more anatomical features from the real-time 2-D B-mode image from the matching. The description in [0060] indicates that while Fig. 4a shows the liver and vessel 48 segmented, vessels 48 of the liver are identified in the ultrasound image data 46 and the 3D medical image used for the calibration of the positioning unit 26. Therefore, the calibration unit excludes the segmentation of the liver itself from the matching.

Claims 3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dufour. Due to the number of issues in determining the metes and bounds of the claims as written (see 112 rejection analysis above), the claims are being examined as can be best understood.
As best understood by claim 3, Dufour inherently teaches dynamically determining the predetermined number based on a predetermined tradeoff between positioning accuracy and a speed of image update. One ordinarily skilled in the art would determine the number of anatomical structures to segment based on a priori knowledge of the position of an object relative to an anatomy and the amount of time required to update the image. Additionally, performing the operations inherently involves beginning with predetermined values. Alternatively, in view of the collective evidence it would have been obvious to those skilled to dynamically determining the predetermined number based on a predetermined tradeoff between positioning accuracy and a speed of image update which would yield predictable results with respect to optimized fidelity and image acquisition rates.
Regarding claim 11, Dufour teaches the method of claim 1, further comprising performing an internal check for a consistency of positioning. Under the broadest reasonable interpretation of the term “internal check”, one of ordinary skill in the art would find it obvious to perform consistent positioning of the ultrasound device for reproducible scanning.  
With respect to claim 12, Dufour further teaches the method of claim 11, wherein when using a single plane, one or more different subsets of intersections are matched to the planar cuts and results are compared to each other as previously disclosed in the matching of claim 1 in [0071] and [0059], which refer to real-time matching of a 2-D slice with slices forming a 3-D volume. The ‘single plane’ is being interpreted as the 2-D ultrasound image, while the “one or more different subsets” is being interpreted as multiple 2-D slices from the segmented 3-D navigation image data. 
Regarding claim 13, Dufour further teaches the method of claim 11, wherein when data are collected from two planes, one of the planes is used to check the first plane as previously disclosed in the matching of claim 1 in [0071] and [0059], which refer to real-time matching of a 2-D slice with slices forming a 3-D volume. Additionally, it would have been obvious to one of ordinary skill in the art to determine and compare the position of an object in two image planes of the same anatomical target.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dufour in view of Liu et al (US 2014/0364739).
Dufour teaches the method of claim 1, but does not explicitly teach wherein the matching is based on template matching to the subset of planar cuts of the segmented 3-D image data. Liu, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dufour to explicitly include matching of the 2D image data with subsets of 3D image slices based on the teaching of Liu, since template matching is a well-known method in the art for registering images sharing a common feature. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufour in view of Toume et al (US 2019/0365348).
the method of claim 1, but does not explicitly disclose wherein the subset includes sparse cuts of the 3-D navigation image data utilizing constraints imposed by an interaction of a geometry of the ultrasound probe with an object being scanned to identify a general location of the probe followed by locally more dense cuts to further localize the probe. As can be best understood by the claim (see 112 rejection analysis above), Toume teaches an analogous ultrasound device for a volume of tissue for reconstruction of three dimensional ultrasound images. Specifically, Toume teaches that “the combination of mechanical degrees of freedom and electronic degrees of freedom provide, for example, for a larger field of view, obtaining image planes in a relatively larger number of different orientations, improved fine tuning for capturing quality ultrasound images, and/or for scanning a volume of tissue for reconstruction of three dimensional ultrasound images… The mechanism provides for improved sweeping of the ultrasound transducer along a volume of tissue, for example, for reconstruction of 3D ultrasound images of the volume. The improvement may be, for example, in terms of increased volume that may be imaged and/or improved image quality” ([0086]). Stated differently, the movement based on the high number of degrees of freedom allows for an increase in the number of scans (i.e., higher density) that are involved in reconstructing the 3D volume. Therefore, one skilled in the art would be aware of geometric constraints of the ultrasound probe in relation to the scanned anatomy as per a priori knowledge of the anatomy that is well known in the field. Thus, one skilled in the art would move the ultrasound probe in fewer directions (i.e., fewer degrees of freedom) to obtain few image planes in the subset for coarser identification of the probe given a specific anatomical constraint. It would follow that one skilled in the art would subsequently move the probe based on the higher degrees of freedom to enable more fine-tuned probe localization. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/REMY C COOPER/            Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793